Timothy Livingston v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-033-CR

     TIMOTHY LIVINGSTON,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court # 95-071-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Timothy Livingston pleaded guilty to arson in December 1995.  Pursuant to a plea agreement,
the court deferred an adjudication of guilt and placed him on unadjudicated community supervision
for three years.  In 1998, the court extended Livingston’s community supervision for an additional
three years.  The State filed a motion to adjudicate in November 2001.  The court adjudicated
Livingson’s guilt and sentenced him to imprisonment for ten years and one day by judgment
signed on September 23, 2002.  Livingston seeks to appeal the September 23 judgment.
      Livingston timely filed a motion for new trial on October 7.  Accordingly, his notice of appeal
was due on Monday, December 23.  See Tex. R. App. P. 26.2(a)(2).
      The notice of appeal in the clerk’s record bears a file stamp dated January 17, 2003.  The
certificate of service on the notice of appeal recites that Livingston served a copy of the notice on
the State on September 27, 2002.  However, the record contains nothing to indicate that
Livingston delivered a copy of the notice to the district clerk before January 17.  Id. 25.2(c)(1)
(notice of appeal “must be given in writing and filed with the trial court clerk”).
      We notified Livingston by letter dated January 30 that his appeal is subject to dismissal for
want of jurisdiction because his notice of appeal appears to be untimely.  See Tex. R. App. P.
44.3.  We informed him that he had ten days to file a response indicating grounds for continuing
the appeal.  He has not filed a response.
      Because Livingston did not timely file his notice of appeal, we lack jurisdiction over the
appeal.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Fowler v. State, 16
S.W.3d 426, 428 (Tex. App.—Waco 2000, pet. ref’d).  Accordingly, we dismiss the appeal for
want of jurisdiction.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed March 19, 2003
Do not publish
[CR25]